COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
NO.   2-05-040-CR
ROGER RAY JOHNS                                                             APPELLANT
                                                   V.
THE STATE OF TEXAS                                                                STATE
                                               ----------
            FROM
THE 213TH DISTRICT COURT OF TARRANT COUNTY  
                                               ----------
MEMORANDUM OPINION[1]
AND JUDGMENT 
ON PERMANENT ABATEMENT OF APPEAL
 
                                               ----------
 
We have considered appellate
counsel=s AMotion to Withdraw Appeal upon Death of Appellant,@ which we construe as a motion to
permanently abate this appeal.  Exhibit
A to the motion is a copy of a letter from the Texas Department of Criminal
Justice (TDCJ) that states that Appellant Roger Ray Johns died on August 25,
2005, while in the custody of the Institutional Division of the TDCJ.




The death of an appellant during
the pendency of an appeal deprives this court of jurisdiction.  Molitor v. State, 862 S.W.2d 615, 616
(Tex. Crim. App. 1993).  Under these
circumstances, the appropriate disposition is the permanent abatement of the
appeal.  See TEX. R. APP.
P. 7.1(a)(2).
No decision of this court having
been delivered prior to the receipt of this motion, the court finds the motion
should be granted.  It is therefore
ordered, adjudged, and decreed that the appeal is permanently abated.
 
PER CURIAM
PANEL D:   DAUPHINOT, HOLMAN, and GARDNER, JJ.
DO NOT PUBLISH
TEX. R. APP. P. 47.2(b)
 
DELIVERED:  October
27, 2005




[1]See Tex.
R. App. P. 47.4.